MONROE, C. J.
This case presents the same questions that are presented in the cases of State v. Hagen, 67 South. 935,2 and State v. Wliitbeck and Harris, 67 South. 949,3 and is governed by the same principles of law. For the reasons assigned in those cases, therefore, ■the convictions and sentences herein appealed from are set aside, and the defendants ordered to be discharged.
PROVOSTY, LAND, and O’NIELL, JJ., concur in the decree on the ground that the police jury was without authority to pass the ordinance in question.
O^NIELL, J., is also of the opinion that this court is without jurisdiction, for the reasons assigned in his dissenting opinion in State v. Hagen, 67 South. 942.